Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 1 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KEVIN RUDDOCK,
Petitioner,

Vv.
20-CV-1040 (JLS)

CHAD WOLF, Acting Secretary of the

Department of Homeland Security,

JAMES MCHENRY, Director of the

Executive Office of Immigration Review,

THOMAS FEELEY, Director, Buffalo

Federal Detention Facility, UNITED

STATES DEPARTMENT OF

HOMELAND SECURITY,

Respondents.

 

DECISION AND ORDER

Petitioner Kevin Ruddock is in immigration detention at the Buffalo Federal
Detention Facility (“(BFDF”). He applied for an emergency writ of habeas corpus
pursuant to 28 U.S.C. § 2241, for which he seeks declaratory judgment and
immediate release from detention or, in the alternative, an immediate bond hearing
before an immigration judge. Dkt. 1. Ruddock also seeks a temporary restraining
order and a preliminary injunction restraining Respondents from: (1) “subjecting
[him] to [an] environment or condition that constitutes exposure to the spreading of
... coronavirus”; (2) “continuing the denial of access to serious dental treatments”;
and (3) “continuing the denial of access to serious medical treatments including but

not limited to access to a doctor and adequate treatment including but not limited to
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 2 of 13

[his] pneumonia and acute respiratory disease issues.” Dkt. 2, at 1-2.1 In
particular, Ruddock alleges that this denial of medical and dental care and exposure
to COVID-19 violate his Fifth, Eighth, and Fourteenth Amendment rights. See id.

at 2; see generally Dkt. 1 at 14-22.

For the reasons below, the Court denies Ruddock’s request for injunctive

relief. The Court will decide the balance of his petition separately.?
BACKGROUND

Ruddock submitted his petition and request for preliminary injunctive relief
on July 23, 2020. Dkt. 1, at 23; Dkt. 2, at 3. Because he did not enclose the filing
fee or submit a complete in forma pauperis application, the Court denied his claims
without prejudice and ordered administrative termination of the case on August 12,
2020. Dkt. 4. The Court received Ruddock’s $5.00 filing fee on August 24, 2020,

and reopened the case. Dkt. 6.

On August 26, 2020, the Court issued a scheduling order, directing expedited
briefing on Ruddock’s request for preliminary injunctive relief based on exposure to

COVID-19, denial of medical care, and denial of dental care. Dkt. 7. Respondents

 

1 Unless otherwise noted, page references are to the numbering automatically
generated by CM/ECF, which appears in the header of each page.

2 Because this decision addresses only Ruddock’s COVID-19- and dental care-
related claims, the Court does not discuss details or facts related to his prolonged
detention claims. See Dkt. 7 (order providing for separate briefing schedules on
Ruddock’s claims for injunctive relief and those in the underlying petition).

2
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 3 of 13

opposed Ruddock’s motion on September 2 and 3, 2020. Dkts. 9,10. Ruddock

submitted a reply on September 14, 2020. Dkt. 12.

Ruddock alleges that Respondents have “consistently shown deliberate
indifference to the risk of contracting COVID-19” and have “exercised little or no
measures to prevent the spreading of... COVID-19.” Dkt. 1, at 20. For example,
he alleges that “Respondents have not taken the enforcement of the use of masks
and social distancing serious[ly,] exposing everyone to the risk of contracting the
COVID-19 infection.” Id. He also claims that Respondents “continue[] to encourage
group sport activities” and “(group) playing of cards, dominos and so... forth,” and
“have not prohibited . . . hugging or handshaking” or “failing to wear mask[s]
outside ... cells/cubicles.”, Dkt. 12, at 8 447-8, 9 § 15. And he claims that
Respondents provide insufficient access to soap, sanitizer, masks, gloves, and other
hygiene and protective items, do not clean the facility frequently enough, and force

detainees to share space and materials. Id. at 9-10 4 18-23.

In addition, Ruddock alleges that Respondents have shown “deliberate
indifference towards [his] safety and prevention from contracting [the] COVID-19
infection despite [their] knowledge that [he] has. . . serious pneumonia and acute
respiratory disease.” Dkt. 1, at 18. He submitted medical records documenting
medical appointments on April 26, 28, and 30, 2020, which confirm that he was
diagnosed with COVID-19. See id. at 25-31; see also Dkt. 10-1 § 36. Ruddock’s
oxygen saturation at the three appointments was 98%, 99%, and 96%, respectively.

See Dkt. 1 at 25, 27, 31. His April 27, 2020 chest x-ray indicated “some subtle right

3
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 4 of 13

perihilar haziness as with early pneumonitis,” and he noted mild shortness of
breath while at rest. See id. at 25, 31. According to Respondents, this chest x-ray

“most likely is related to his COVID-19 infection.” Dkt. 10-1 4 37.

When he was diagnosed, Ruddock was “educated to notify [his] unit officer or
duty nurse if experiencing [shortness of breath or] deep breathing,” or if he
developed a fever. Id. at 28. He learned techniques, such as deep-breathing
exercises, hydration, and warm showers, to minimize his symptoms. Jd. He was
educated on “social distancing as able, avoid[ing] people who are sick, wash[ing]
hand[s] frequently, avoid[ing] touching [his] face, . . . [and] avoid[ing] sharing dishes
or other personal items with others.” Id. And he was told to “remain in [the]

COVID19 isolation unit.” Id.

Ruddock was released from the isolation unit on May 1, 2020. Dkt. 10-1 4 38.
Between then and July 22, 2020, Ruddock did not report COVID-19 symptoms or
complaints. Id. {J 38. On July 22, 2020, he “presented to sick call with complaints
of [a] cough,” and the medical provider determined that “his symptoms did not
require re-testing for COVID-19 ... , especially given his prior positive test.” Id.

{| 40; see also Dkt. 12, at 8 { 13, 10 J 27. According to Respondents, Ruddock
“[p]resently ... does not have any medical complaints relating to COVID-19 and...
is in overall good health.” Dkt. 10-1 § 47. Ruddock claims that he is “still coughing
blood on [a] daily basis,” and that Respondents do not care about his health, but

does not claim that he sought medical attention for his cough since July 22, 2020—
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 5 of 13

despite multiple interventions for dental pain in late July and August 2020. See

Dkt. 12, at 8 { 13, 10 { 27; see also id. at 10 § 29; Dkt. 10-1 | 41-45.

Between July 30 and August 19, 2020, Ruddock was seen five times for
complaints of dental pain. Dkt. 10-1 941-45; see also Dkt. 12, at 10 4 29-30.
Respondents identified a cavity on Ruddock’s tooth and recommended extraction.
Dkt. 10-1 {| 42-43. Each time, Ruddock refused extraction; instead, he asked
dental providers to “kill the nerve’ of his tooth” or perform a root canal. See id.
[[42-45; Dkt. 12, at 10 4] 29-30. Respondents state that dental providers informed
Ruddock that “extraction was the best remedy.” Dkt. 10-1 § 45. Ruddock states
that a dentist “told [him] that [a] root canal can be done to resolve [his] dental pain
but that due to the facility’s (economic) policy, extraction is the only choice.” Dkt.
12, at 10 { 29. He continues to experience dental pain because he does not consent

to the treatment Respondents recommend. See Dkt. 10-1 § 47; Dkt. 12, at 10 § 28.

DISCUSSION

Ruddock argues that his continued detention at the BFDF violates his Fifth
and Fourteenth Amendment rights because Respondents are deliberately
indifferent to his safety in light of COVID-19, his COVID-19-related medical needs,
and his dental needs—and that the conditions of his confinement therefore amount
to cruel and unusual punishment. See Dkt. 1, at 18-22. Respondents argue that
Ruddock’s COVID-19 exposure claim fails because they have taken numerous steps
to prevent Ruddock’s and others’ exposure to COVID-19 within the facility. See

Dkt. 9. They also argue that Ruddock did not demonstrate he is a “vulnerable
5
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 6 of 13

individual’ at increased risk due to the virus under Jones v. Wolf, 20-cv-361, 2020
WL 1643857 (W.D.N.Y. Apr. 2, 2020). See id. And they argue that Ruddock has
received sufficient medical and dental care. See id. As a result, Respondents argue
that Ruddock did not demonstrate irreparable harm or a likelihood of success on the

merits and is not entitled to injunctive relief. See id. at 4.

I. LEGAL STANDARDS

A, Preliminary Injunction

To obtain a preliminary injunction, the moving party must establish: (1) a
likelihood of irreparable harm absent preliminary relief; (2) a likelihood of success
on the merits; (3) the balance of equities tipping in favor of the moving party; and
(4) that the public interest is served by an injunction. See Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008). The same standard applies to motions for
temporary restraining orders. See, e.g., Rush v. Hillside Buffalo, LLC, 314 F. Supp.
3d 477, 484 (W.D.N.Y. 2018) (collecting cases).

B. Deliberate Indifference

The Eighth Amendment’s cruel-and-unusual-punishment prohibition protects
against deliberate indifference incarcerated individuals’ medical needs. Coronel v.
Decker, 449 F. Supp. 3d 274, 282 (S.D.N.Y. 2020) (citing Estelle v. Gamble, 429 U.S.
97, 103-04 (1976)). Individuals in civil detention, like Ruddock is here, “deserve at
least as much protection as those who are criminally incarcerated.” Charles v.
Orange Cnty., 925 F.3d 73, 82 (2d Cir. 2019) (citing Youngberg v. Romeo, 457 U.S.

307, 321-22 (1982)). The Fifth Amendment’s due process clause protects federal
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 7 of 13

civil detainees’ rights to be free from deliberate indifference while in custody. See
Jones v. Wolf, 20-CV-361, 2020 WL 1643857, at *2-*3 (W.D.N.Y. Apr. 2, 2020).

To establish a substantive due process violation, a petitioner must show that
the government action was “so egregious, so outrageous, that it may fairly be said to
shock the contemporary conscience.” City of Sacramento v. Lewis, 523 U.S. 833, 847
n.8 (1998). Deliberately indifferent conduct towards the medical needs of detainees
supports a substantive due process claim. See Lewis, 523 U.S. at 849-50; Charles,
925 F.3d at 86.

A petitioner alleging deliberate indifference based on unconstitutional
conditions of confinement must demonstrate that the official “acted intentionally to
impose the alleged condition, or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed to the .. . detainee even though the
defendant-official knew, or should have known, that the condition posed an
excessive risk to health or safety.” Vides v. Wolf, 6:20-CV-06293 EAW, 2020 WL
3969368, at *10 (W.D.N.Y. July 14, 2020) (quoting Coronel, 449 F. Supp. 3d at 284);

Darnell v. Pinetro, 849 F.3d 17, 35 (2d Cir. 2017).

To prevail on a deliberate indifference claim based on medical needs, a
petitioner must show a “serious medical need,” and that the government “acted with
deliberate indifference to such need[{].” Halladene v. Decker, 20 Civ. 2883 (GBD),
2020 WL 2133057, at *4 (S.D.N.Y. May 5, 2020) (quoting Charles, 925 F.3d at 86).
The first prong “contemplates a condition of urgency such as one that may produce

death, degeneration, or extreme pain.” Charles, 925 F.8d at 86 (citing Hathaway v.
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 8 of 13

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)). And the second prong requires a
petitioner to show that the officials “knew that failing to provide the complained of
medical treatment would pose a substantial risk to [his] health or that [the officials]
should have known that failing to provide the omitted medical treatment would
pose a substantial risk to [his] health.” Halladene, 2020 WL 2133057, at *4

(quoting Charles, 925 F.3d at 87).

Jones v. Wolf, 20-CV-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020), and
subsequent decisions provide a framework for conditions-of-confinement challenges
based on deliberate indifference to the risk of COVID-19 exposure at BFDF. In
Jones, Judge Vilardo addressed BFDF detainees’ claims that continued detention
during the COVID-19 pandemic violated their substantive rights under the Fifth
Amendment's due process clause. Id. at *2-3 (evaluating detainees’ claim as an
amalgam of two theories of substantive due process violations: unconstitutional
conditions of confinement and deliberate indifference to serious medical needs). He
concluded that petitioners who qualified as vulnerable individuals under the CDC’s
definition demonstrated irreparable harm and were likely to succeed on the merits
of their claim that the respondents acted with deliberate indifference to
unreasonably unsafe conditions at BFDF and to those petitioners’ medical needs.

Id. at *12-13. He held that the respondents could “rectify the ongoing violation by
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 9 of 13

providing those petitioners who meet the CDC’s definition of vulnerable individuals

with a living situation that facilitates ‘social distancing.” Id. at *14.3

Courts in this circuit, including in the Jones-Ramsundar cases, have found
that immigration detainees who suffer from medical conditions that put them at
high risk if infected with COVID-19 have serious medical needs for purposes of the
deliberate indifference analysis. See Vides, 2020 WL 3969368, at *10 (collecting

cases).

Il. NOSUBSTANTIVE DUE PROCESS VIOLATION EXISTS HERE

A, Ruddock’s COVID-related Claims

Ruddock claims that Respondents violated, and continue to violate, his
substantive due process rights by failing to protect him from the risk of COVID-19

and failing to provide him adequate treatment for COVID-19.

A court in this district already considered—and denied—Ruddock’s COVID-

related substantive due process claim. See Ruddock v. Wolf, No. 20-CV-549, 2020

 

3 Judge Vilardo later issued a temporary restraining order regarding certain
identified vulnerable petitioners who had not been placed in single-occupancy cells.
See generally Ramsundar v. Wolf, 20-CV-402, 20-CV-361, 2020 WL 1809677
(W.D.N.Y. Apr. 9, 2020). He ordered release of those vulnerable petitioners who
remained in dormitory settings, unless the respondents implemented the following
protective measures: (1) placement in single-occupancy cells; (2) accommodation to
eat meals in those cells and to bathe and shower in isolation; (3) provision, without
charge, of sufficient shower disinfectant, masks, and ample soap; and (4) requiring
all BFDF staff and officers to wear masks when interacting with these petitioners.
Id. at *5-6. He converted the TRO to a preliminary injunction on April 27, 2020.
See Ramsundar v. Wolf, 20-CV-361, 20-CV-402, 2020 WL 1986923, at *3 (W.D.N.Y.
Apr. 27, 2020).
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 10 of 13

WL 2839345, at *2 (W.D.N.Y. June 1, 2020) (concluding that “based on [the] .. .
decisions in Jones and Ramsundar, the respondents have not violated Ruddock’s
right to Due Process,” and that “the respondents have not been deliberately
indifferent to Ruddock’s serious medical needs in providing him care for COVID-
19”). That court concluded that Ruddock was not a “vulnerable individual” under
Jones and Ramsundar.* See id. at *1. It reached that conclusion knowing

Ruddock’s complaints that he experienced shortness of breath and coughed blood,

and that Ruddock was diagnosed with COVID-19. See id. at *1-*2.

Ruddock moved that court to reconsider its decision denying his petition.5
See Ruddock v. Wolf, No. 20-cv-594 (W.D.N.Y.), at Dkt. 15. That court denied his
request, explaining that Ruddock did not “point to any ‘matters... that might
reasonably be expected to alter the conclusion reached by the [C]ourt.” See id. at
Dkt. 18 (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).
Significantly, Ruddock filed a declaration in support of his motion for
reconsideration that is almost identical to the one he filed in support of his claims
here. See id. at Dkt. 15 (citing pneumonia, acute respiratory disease, cleaning
regimen, access to hygiene items and protective equipment, availability of group
activities, and claimed coughing of blood). Ruddock adds a new COVID-related

allegation here—that he presented with complaints of a cough at sick call on July

 

4 Because Ruddock’s COVID-19 claims fail under the Jones-Ramsundar cases, this
Court need not decide whether a more stringent standard may apply.

5 Ruddock appealed the dismissal of his petition in that case. See Ruddock, No. 20-
cv-549 (W.D.N.Y.), at Dkt. 16.

10
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 11 of 13

22, 2020. See Dkt. 12, at 5. This allegation is substantially similar to those

presented in his earlier petition, and the Court reaches the same conclusion here.

Based upon the facts and circumstances presented, Ruddock is not a
vulnerable individual, and Respondents showed deliberate indifference neither to
his risk of contracting COVID-19 nor in treating him for COVID-19. Ruddock did
not demonstrate the likelihood of success or irreparable harm required to obtain a
preliminary injunction or a temporary restraining order based his on COVID-19

substantive due process claims.®

B. Ruddock’s Dental Treatment Claim

Ruddock also claims that Respondents violated, and continue to violate, his
substantive due process rights by failing to provide him with adequate dental
treatment. Respondents claim that Ruddock sought and received medical attention
for dental pain five times in the course of one month. See Dkt. 10-1 9941-45.

Ruddock does not contest that claim. See Dkt. 12, at 10 (§ 29-30. He bases his

 

6 Courts apply a higher standard “if the requested injunction is ‘mandatory,’
altering rather than maintaining the status quo, or if the injunction will provide the
movant with substantially all the relief sought and that relief cannot be undone
even if defendant prevails at a trial on the merits.” People for Ethical Treatment of
Animals v. Giuliani, 105 F. Supp. 2d 294, 308 (S.D.N.Y. 2000), adopted, No. 00 CIV.
3972 (VM), 2000 WL 1639423 (S.D.N.Y. Oct. 31, 2000), aff'd, 18 F. App’x 35 (2d Cir.
2001); see also Tom Doherty Assocs. v. Saban Entm’, Inc., 60 F.3d 27, 33-34 (2d Cir.
1995) (noting that courts grant mandatory injunctions “only upon a clear showing
that the moving party is entitled to the relief requested, or where extreme or very
serious damage will result from a denial of preliminary relief’ (internal quotations
and citation omitted)). Because Ruddock does not prevail under the traditional
standard, he also does not prevail under the heightened standard.

11
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 12 of 13

claim on Respondents’ failure to provide the treatment (a root canal) that he
preferred instead of the treatment they recommended (extraction). See id. at 10

{4 29-33.

In light of the numerous dental interventions Ruddock received, which he
does not dispute, Ruddock cannot establish that Respondents “acted with deliberate
indifference” to his dental needs. See Charles, 925 F.3d at 86. Ruddock has a
“right . . . to medical care—not the type or scope of medical care which he personally
desires[;] [a] difference of opinion between a physician and a patient does not give
rise to a constitutional right ....” See United States ex rel. Hyde v. McGinnis, 429
F.2d 864, 867-68 (2d Cir. 1970) (quoting Coppinger v. Townsend, 398 F.2d 392, 394
(10th Cir. 1968)), overruled on other grounds, Monell v. Dep’t of Soc. Servs. of City of
N.Y., 436 U.S. 658 (1978). Accepting as true Ruddock’s claim that a root canal is
possible but Respondents will not perform the procedure because of its cost, his

allegations do not establish a deliberate indifference claim on these facts.

Ruddock may not maintain a deliberate indifference substantive due process
claim based on Respondents’ failure to provide him with his preferred dental
treatment. Because he did not demonstrate that he is likely to succeed on that
claim, the Court denies Ruddock’s request for a temporary restraining order or a

preliminary injunction on that basis.

12
Case 1:20-cv-01040-JLS Document 17 Filed 10/09/20 Page 13 of 13

CONCLUSION

For the above reasons, the Court DENIES Ruddock’s motion for a temporary
restraining order and preliminary injunction (Dkt. 2). The Court reserves decision

on Ruddock’s remaining claims, which it will address in a separate decision and

order.

Dated: October 9, 2020
Buffalo, New York

/ f (/

JOHN Y. SINATRA, JR. 7 —
UNITED STATES DISTRICT JUDGE

 

 

13
